Napton, Judge,

delivered the opinion of the Court.

The plaintiff in error was indicted in the Shelby Circuit Court, for arson in the fourth degree, under the sixth and tenth sections of the third article of the act concerning crimes and punishments, and was convicted.
■Her counsel moved in arrest of judgment, and to quash the indictment, because the name of a prosecutor was not endorsed thereon. The motion was overruled,, and this is complained of as error.
The act of 1836 (Session Acts, p. 60,) provides for the punishment of certain felonies,' when committed by slaves, substituting stripes for imprisonment in the penitentiary. This law relates entirely to the punishment of the offences, and was not designed to alter the nature of the offence; nor does the act profess to do so, hut expressly recognizes the offences to be felonies, and therefore, not requiring the endorsement of a prosecutor.
Judgment affirmed.